Mr. Justice Wiole,
dissenting.
My principal if not my only ground for dissent is that the defendant was a third person who had no notice from the registry of the existence of a servitude. As windows or the like may exist by mere tolerance, I maintain that no duty was imposed upon a purchaser to ascertain whether or not a servitude had been created either by title or by prescription. I agree that there is no presumption of tolerance, but *368I maintain that there is no presumption from external signs like windows that a, servitude exists. The burden, in my opinion, was on the plaintiff to show positively that the defendant was not a third person.